DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 	Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kilck et al. (US 8,367,649).
Klick discloses hydrogels with covalent and non-covalent crosslinks containing protein conjugates including 4-arm star shaped PEG connected on each arm with proteins such as heparin, VEGF and HBP. See entire disclosure, especially abstract, Fig 29, 35, col 5 lines 12-62, col 7 lines 35-38 and 64-67, col 10 line 61-col 11 lin 18, col 12 lines 13-18, col 16 lines 14-52 examples and claims. Regarding the functional limitations found in claims 1 and 5-7 which broadly recite the protein is stimuli responsive, reversibly in claim 7, triggered by various chemical and physical stimulus, these limitations are not seen as very limiting by the examiner since any protein is stimuli responsive to some degree, especially from the breadth of the claimed stimuli that include pH change, peptides, small molecules etc. For instance the protein used by Klick heparin undergoes reversible binding to growth receptors. It also follows that proteins will undergo modification (charge) at different pH values based on their amino acid functionality and this ionization is reversible. The recited functional limitations are simply too broad to limit the structure of the proteins in a meaningful manner. Regarding claim 4, it is noted that since the claims are drawn to a protein conjugate the process to make it does not impart a patentable distinction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-8,11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilck et al. (US 8,367,649), as applied to claims 1-7 and 21 above, in view of Hahn et al. (US 2012/0165204), cited previously.
Klick is disclosed above. Klick while teaching branched PEG-protein conjugates is silent with respect to the specific proteins recited in claim 11.
Hahn is used primarily for its teaching of fusion proteins comprising protein light switches including LOV2-Jα, a claimed stimuli responsive protein of claim 11, were known to be covalently linked to PEG by the amino and/or carboxylic acid termini. See entire disclosure especially abstract, [0015],[0072], [0073], [0081] and claims 1,4-6,9-10,13,73 and 76. Hahn also teaches the fusion proteins are useful in photomanipulating the activity of proteins and are useful to study protein function, analyze subcellular activity as well as diagnostic and therapeutic methods.
Since Klick already teaches how to attach proteins to branched PEG one of ordinary skill in the art would have a high expectation of success in attaching protein light switch LOV2-Jα by end group modification as disclosed in Hahn. Reason to make such a modification would be to photomanipulate the activity of proteins, study protein function or use in other diagnostic and therapeutic methods as described by Hahn. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618